DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-26, 32, and 41 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 1 (and claims 2-26, 32, and 41 due to their dependency from claim 1) is (are) rendered indefinite because Ra and Rc in formulae (1a) and (1b) are not defined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 27, 28, 33, 35, 37, and 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakoh et al. (US 2016/0304665 A1).
	Sakoh et al. is directed to a fluoropolyether silane used as a surface treating agent and an article treated with the surface treating agent (paragraph 0002).  In the embodiment of Example 1, the silane has a structure of:
                          
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	This compound reads on formula (1a) of claim 27 wherein: Rf is -CF3, PFPE is -(OCF2)p1-(OC2F4)q1-(CF2)-, X is a single bond,  and  are 1, k and m are zero, l and n are 3, one Y is -O-(CH2)3- and two are -(CH2)3-, and R5 is -OCH3.  The molecular weight of the compound of Example 1 is about 4600.


Claims Not Rejected Over Prior Art
Sakoh et al. (US 2016/0304665 A1) represent the closest prior art but does not read on the inventions of independent claims 1 and 29 for the following reasons.
	Regarding claim 1, this claim (and those which depend from it) require X in formulae (1a) and (1b) to be the divalent organic group -(CH2)s'-X'-(CH2)s'- where s' is 1 to 6 and X' is -O- or -CONR34-.  Sakoh et al. do not teach or fairly suggest a fluoropolyether silane that reads on formulae (1a) or (1b) wherein X has this structure.
	Regarding claim 29, this claim (and those which depend from it) require  to be an integer of 2 to 9 and at least one q or one l to be 2 or 3.  Sakoh et al. do not teach or fairly suggest a fluoropolyether silane that reads on formulae (1a) or (1b) wherein  is 2 to 9 and at least one q or one l is 2 or 3.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-29, 33, 35, 37, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-10, and 12-23 of U.S. Patent No. 10,450,413. Although the claims at issue are not identical, they are not patentably distinct from each other because silane (1a) of instant claims 1-29, 33, 35, 37, and 39 overlaps silane (1a) of claims 1-4 and 6-23 of U.S. Patent No. 10,450,413.  Additionally, it would have been obvious to one of .

Claims 1-41 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 13, 17, 21, 22, 28, 30-35, 39, and 40 of U.S. Patent No. 10,870,729.  Although the claims at issue are not identical, they are not patentably distinct from each other because silanes (1a) and (1b) of instant claims 1-41 overlap silanes (D1) and (D2) of claims 1, 12, 13, 17, 21, 22, 28, 30-35, 39, and 40 of U.S. Patent No. 10,870,729.  Additionally, it would have been obvious to one of ordinary skill in the art to combine the limitations of dependent claims - such as the limitations in claim 17 requiring X9 (broadly taught as a single bond or 2-10 valent organic group in claim 1 of U.S. Patent No. 10,870,729) to be selected from a group including members reading on X of instant claim 1 - with the independent claim to yield a silane compound exhibiting the benefits conveyed by the limitations of the dependent claims.

Claims 1-26, 29-32, 34, 36, 38, 40, and 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 9-12, and 17-34 of copending Application No. 16/482,814.  Although the claims at issue are not identical, they are not patentably distinct from each other because silanes (1a) and (1b) of instant claims 1-26, 29-32, 34, 36, 38, 40, and 41 overlap silanes (1a) and (1b) of claims 1, 4-7, 9-12, and 17-34 of copending Application No. 16/482,814.  Additionally, it would have been obvious to one of ordinary skill in the art to combine the limitations of dependent claims - such as the limitations in claim 4 requiring X (broadly taught as a di- to decavalent organic group having -CONR4- in .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 27-31 and 33-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8-10, and 14-23 of copending Application No. 16/493,382.  Although the claims at issue are not identical, they are not patentably distinct from each other because silanes (1a) and (1b) of instant claims 27-31 and 33-40 overlap silanes (B1) and (B2) of claims 1, 3-5, 8-10, and 14-23 of copending Application No. 16/493,382.  Additionally, it would have been obvious to one of ordinary skill in the art to combine the limitations of dependent claims - such as the limitations in claim 15 requiring k2 to be 3 - with the independent claim to yield a silane compound exhibiting the benefits conveyed by the limitations of the dependent claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787